 



Exhibit 10.1

DAYTON SUPERIOR CORPORATION

MANAGEMENT INCENTIVE PLAN

     
PURPOSE:
  To provide an annual incentive bonus opportunity for selected managers.
 
   
PARTICIPANTS:
  Managers of Dayton Superior Corporation and its subsidiaries (collectively,
the “COMPANY”) selected by the President with the approval of the Compensation
and Benefits Committee of the Board of Directors (“COMPENSATION COMMITTEE”).
 
   
DETERMINATION
   
OF BONUS
   
OPPORTUNITY:
  Targeted incentive bonus opportunity will be a percentage of base salary
(varying by position and reflecting the level of responsibility and industry
compensation levels), as recommended by the President and approved by the
Compensation Committee. The targeted percentage of base salary will be the
midpoint between no bonus and the maximum bonus payable under the Plan.
 
   
PERFORMANCE
   
MEASURE
   
COMPONENTS:
  A bonus is earned by a participating manager based on performance in one, two
or three (depending on the manager’s position) of the following areas: (i)
corporate performance, (ii) divisional performance, and (iii) individual
performance. The percentage of each manager’s bonus, if any, which is based on a
particular component varies based on the manager’s position. The measures of
performance for each of the components are as follows: (i) corporate performance
is measured by the Company’s consolidated earnings before interest, taxes,
depreciation and amortization (“EBITDA”) (with 70% of budgeted EBITDA being
minimum performance, 100% of budgeted EBITDA being targeted performance and 120%
of budgeted EBITDA being maximum performance); (ii) divisional performance is
measured by divisional EBITDA, improvement in controlling divisional working
capital and success in achieving other approved divisional financial goals; and
(iii) individual performance is measured by the manager’s achievement of
individual goals approved by the President.
 
   
PAYMENT:
  Incentive bonuses generally will be paid by March 15 of the year following the
year with respect to which they are earned. Unless otherwise approved, a bonus
will be paid only if the manager remains employed by the Company through the
date the bonuses are paid.
 
   
EFFECTIVE DATE:
  1998

